Citation Nr: 1224756	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-32 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for residuals of trauma to the left eye. 

4.  Entitlement to an acquired psychiatric condition, to include as secondary to residuals of trauma to the left eye. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and two friends


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from August 1966 to December 1966, and has additional unverified active duty for training dates, including inactive duty for training (INACDUTRA) in September 1967.  The appellant did not serve on any periods of active duty. 

These matters come before the Board of Veterans' Appeals, hereinafter the Board, on appeal from January 2008 and April 2009 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Manchester, New Hampshire.  In the January 2008 rating decision, the RO denied service connection for a left eye disorder whereas in the April 2009 rating decision, the RO denied service connection for tinnitus, hearing loss, and an adjustment disorder. 

The appellant, his spouse, and two friends appeared and testified at a videoconference hearing in December 2010 before a Veterans Law Judge who has since retired from federal service.  A transcript of the hearing is contained in the record.  

Following a review of the claim, the Board, in March 2011, issued a Decision on the merits of the appellant's claim.  The Board, in essence, denied the appellant's claim for entitlement to service connection for bilateral hearing loss, tinnitus, the residuals of an eye injury, and a psychiatric disorder.  The appellant was notified of that Decision and he appealed to the United States Court of Appeals for Veterans Claims (the Court).  Subsequently, the VA and the appellant's accredited representative proffered a Joint Motion for Remand with respect to all four issues appealed.  In essence, the Joint Motion for Remand asked that the Court vacate the Board's complete Decision of March 2011, and return the claim to the Board so that additional development and discussion of the issues could occur.  The record indicates that the Court adopted the Joint Motion for Remand and then issued an Order effectuating that action in December 2011.  The claim has since been returned to the Board.  

The issue of entitlement to total disability based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for the residuals of trauma to the left eye and for an acquired psychiatric disorder, to include as being secondary to the residuals of trauma to the left eye, are addressed in the REMAND portion of the decision below and they are REMANDED to the RO.


FINDINGS OF FACT

In April 2012, prior to the promulgation of a decision in the appeal, the VA received notification from the appellant that he was withdrawing his appeal on the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issues of entitlement to service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011). 

In April 2012, the appellant submitted notice to the VA that he was withdrawing his appeal with respect to the issues involving entitlement to service connection for bilateral hearing loss and tinnitus.  As the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appellate issues and they are dismissed.


ORDER

Entitlement to service connection for bilateral hearing loss and tinnitus are dismissed.


REMAND

The appellant has come before the VA asking that service connection be granted for the residuals of a trauma to the left eye and for a psychiatric disorder he claims is secondary to the eye trauma.  Associated with the claims folder is a DA Form 285 (Accident Report).  This report indicates that the appellant suffered powder burns to the left side of his face on Saturday, September 23, 1967, due to the firing of blank ammunition from a M1 rifle while taking part in Riot Control Training (INACDUTRA).  According to the record, he received first aid.  In a narrative of the event, provided on page 2 of that document, it was stated that the appellant and two other reservists were present at the time of the incident, and that examination of the three weapons revealed that only the appellant's weapon was fired, and either a ricochet of the blank ammo from the back of the truck, or a blow back from the weapon caused the injury. 

A DD Form 689 (Individual Sick Slip), also dated September 23, 1967, indicated that the appellant was treated for the incident.  He was given a tetanus shot and two aspirins, and returned to duty.  This sick slip was signed by Doctor J.E.C.  The "disposition of patient" was noted to be "duty." 

A third form, DA Form 19-24 (Statement), dated September 23, 1967, was completed by H.F.R., a reservist who was also participating in the drill.  This reservist stated, "I was on riot training when we spotted a sniper and as we approached the truck he was hiding in, I heard a shot and then I climbed into the truck because he said he was hit."  No further details were provided.  In a second DA Form 19-24 (Statement), dated September 23, 1967, C.R.H., a reservist who was also participating in the drill essentially corroborated the statement of H.R.F., but also added the he "looked in and then jumped back before he [the appellant] fired.  When he fired, it hit a metal object and bounced back and [hit] him in the face."  In a third DA Form 19-24 (Statement). dated September 23, 1967, the appellant stated, "While using blank ammunition during a riot control training of a practice sniper attack, I was in the back of a five ton truck and seeing a fellow soldier approaching, I turned and fired and the flash of the rifle bounced back off the truck and struck me in the face." 

As a result of the incident, a line of duty investigation was performed.  A DA Form 261 (Report Investigation Line of duty and Misconduct Status), dated September 23, 1967, and prepared by K.A.S., the Army Major who investigated the incident, confirmed eye witness reports as described above, noting that the blank cartridge "charge struck the inside tailgate of the truck and a portion of the powder and paper came back into his left side of the face.  No damage to the eye resulted as checked by the medical physician.  He was returned to duty the same day." 

Although those reports were of record, the RO sought to obtain additional service records, including the service medical treatment records, of the appellant.  However, it appears from the claims folder that the RO only sought to obtain records for a four month period of time in 1966.  It did not attempt to obtain the service records of the appellant for any of the other periods of time in which the appellant performed training.  Because a search was not accomplished for the whole period of time in which the appellant stated he performed military duties, the Court, in adopting the Joint Motion for Remand, concluded that the VA did not adequately assist the appellant in the development of his claim before the VA.  Thus, it is the conclusion of the Board that the claim must be returned to the RO so that additional inquiries can be made of the National Personnel Records Center, the New Hampshire State Adjutant General's Office, and the Defense Finance and Accounting Service concerning the appellant's records.  Hence, the claim must be remanded so that the necessary records are obtained and included in the claims folder for review by the VA. 

Additionally, since the time that the claim was before the Court, the appellant, through his attorney, has submitted numerous eye-related treatment records along with an opinion by an emergency room doctor concerning the purported etiology of the appellant's current left eye disorder.  Although the appellant, through his attorney, has waived the RO's review of documents submitted, the Board believes that additional development with respect to the eye disorder should occur.  That is, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  As the record, as it now stands, reflects possible incomplete diagnoses and conclusions with respect to the two issues now on appeal, the Board believes that thorough and contemporaneous medical examinations that take into account the complete claims folder with its recently added pieces of medical evidence so that the individual disability examinations will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon the evidentiary record in the instant case, as discussed above, and in light of the applicable provisions of the VCAA, it is the Board's opinion that such examinations should be afforded the appellant before the Board issues a determination on the merits of his claim. 

Thus, the action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested below, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, the case is REMANDED for the following actions: 

1.  The RO must review the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) are fully complied with and satisfied as to the issues on appeal.  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issue on appeal. 

2.  The RO should contact the appellant and ask that he provide additional details with respect to his military service.  The appellant should be asked to provide the following information: 

a.  Starting in January 1965, and continuing through December 1971, what branch of military service was the appellant enlisted therein?  (Army, Army Reserves, Army National Guard, Navy, Navy Reserves, Air Force, Air Force Reserves, Air Force National Guard, Coast Guard, Coast Guard Reserves, Marine Corps, Marine Corps Reserves, Other.)  The appellant should be also asked what state or states Army National Guard units he was attached thereto. 

b.  The appellant should inform the RO where he enlisted at and where he performed his basic training. 

c.  The appellant should be asked to provide a copy of all DD 214s and any other service records that he might have in his possession for all of his periods of service. 

d.  The appellant should be asked to provide the names of the duty stations, i.e., military bases, posts, and air stations, along with units, where he was stationed at or attached thereto from 1965 to 1971. 

All information obtained from the appellant should be included in the claims folder for review.  The appellant should be informed that his assistance in supplying this information is paramount and that his failure to provide the needed information could adversely affect his claim before the VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993). 

3.  The RO/AMC should contact the National Personnel Records Center (NPRC) and/or the National Archives and Records Administration (NARA), and the respect state (New Hampshire and/or Vermont) Adjutant General's Office, and request confirmation of all of the appellant's periods of military service.  A copy of the appellant's complete personnel file should be obtained along with a copy of any DD 214 that may have been issued for the period extending from January 1965 to December 1971.  Additionally, the RO should request from NPRC and NARA, along with the appropriate Adjutant General's Office, all of the appellant's outpatient treatment records for all periods of service.  NPRC and NARA should be informed that a minimal amount of the appellant's service medical treatment records have been obtained and provided to the VA. 

If any of the requested records were "retired" and placed into long-term storage under the control of either the NPRC or the National Archives or an appropriate state agency, the RO should request from the appropriate agency that those records be activated, copies made, and sent to the RO.  If such records are unavailable, the RO should certify the reason for such unavailability.  If such records have been destroyed, this should also be noted in the record. 

All information obtained should be included in the claims folder for review. 

4.  Regardless of whether NPRC, NARA, and the appropriate Adjutant General's Office has a record of the appellant's enlistments, periods of service (INACDUTRA and ACDUTRA), etcetera, the RO should contact the Defense Finance and Accounting Service (DFAS), and request any information it may have on the appellant for the period extending from January 1965 to December 1971. 

DFAS should be asked to confirm and provide the following information. 

a.  The appellant's periods of active duty service, including the exact service dates. 

b.  The specific dates - not retirement points - for all of the appellant's periods of active and inactive duty for training. 

c.  The dates in which the appellant was paid for inactive duty for training service.  Copies of the appellant's Leave and Earning Statements should be obtained and included in the claims folder for review. 

d.  If the appellant performed inactive duty for training and did not receive compensation for that training, the organization should note that also.  If the appellant did not receive compensation for his training, but did perform said training, the dates of that training should be noted, if that information is indicated in the records kept by DFAS. 

All records and other relevant information are to be made part of the claims folder.  If the records cannot be obtained, this should be noted in the claims folder. 

5.  Once the above development has occurred, the RO/AMC should contact the appellant and his accredited representative and inform them as to what information has been obtained from NPRC, NARA, the appropriate Adjutant General's Office, and DFAS.  If the requested documents and information has not been obtained from these agencies, the appellant should be informed so that he will have the opportunity to obtain/provide the information.  Also the RO should inform the appellant that VA will proceed to decide his appeal without these records unless he is able to submit them.  The RO should allow an appropriate period of time within which to respond. 

6.  The RO/AMC should contact the National Personnel Records Center (NPRC) and/or the National Archives and Records Administration (NARA), and the respect state (New Hampshire and/or Vermont) Adjutant General's Office, and request confirmation of service of the following individuals:  Roland Houle, John E. Leddy, Richard W. Stevens, Charles Rich, and Howard F. Rich.  The appropriate agency should be asked whether each of these individuals was training in some type of military unit at any time during 1967, and if so, the specific dates and locations of the training.  The appropriate agency also be asked to provide the names of the units that these individuals were assigned thereto from 1967 to 1971.  This information is needed so that the VA can confirm that these individuals, all of whom provided statements concerning the appellant's service, were actually witnesses to said service and any training accidents that may have occurred.  All information obtained should be included in the claims folder including any negative responses received by the RO.  

7.  The RO should once again contact the appellant and ask that he identify all sources of medical treatment received since he was released from service for the disabilities that are currently on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (if any).  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011). 

8.  Only after all of the appellant's service records have been obtained and included in the claims folder for review, then the appellant should be afforded a VA ophthalmological examination.  The claims folder should be provided to the examiner for review in conjunction with the examination and the examiner should indicate in the report that the folder was reviewed.

The examiner should render an opinion as to whether it is at least as likely as not (at least a 50 percent probability or better) that any left eye disorder found is related to service, including possible inservice trauma.  The examiner should also note the appellant's assertions regarding the onset of the disability and the chronicity of the symptoms purportedly produced by the disorder in offering his/her medical opinion. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a comprehensive report including rationales for all opinions and conclusions.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions that an explosion in service led to the development of his current eye disorder, and the opinion provided by Doctor Patrick Carey, of the St. Joseph's Medical Center, dated May 21, 2012.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed eye disability is not service-related, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

9.  Only after all of the appellant's service records have been obtained and included in the claims folder for review, then the appellant should be afforded a VA psychiatric examination.  The claims folder should be provided to the examiner for review in conjunction with the examination and the examiner should indicate in the report that the folder was reviewed.

The examiner should render an opinion as to whether it is at least as likely as not (at least a 50 percent probability or better) that any psychiatric disorder found is related to service, including being secondary to a left eye injury.  The examiner should also note the appellant's assertions regarding the onset of the disability and the chronicity of the symptoms purportedly produced by the disorder in offering his/her medical opinion. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a comprehensive report including rationales for all opinions and conclusions.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions and the appellant's beliefs that any found psychiatric disorder is secondary to or the result of his left eye injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed mental disorder is not service-related, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

10.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If any requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, that report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

11.  Thereafter, the RO should readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


